Citation Nr: 0120950	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1942 to December 1945.

In April 1946 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, granted the 
veteran's claim of service connection for hypertension and 
assigned a 10 percent disability rating.  In April 1947 the 
veteran's service-connected hypertension evaluation was 
assigned a non-compensable rating.  The RO in January 1951 
re-evaluated the veteran's condition and increased his rating 
to 10 percent.  The veteran's service-connected disability 
was re-evaluated again in July 1957, at which point it was 
assigned a 20 percent evaluation.  In November 1958 the RO 
determined that the previous RO decisions which had granted 
and evaluated service connection for hypertension had been in 
error, and notified the veteran that it was proposing to 
sever service connection for hypertension.  Further evidence 
was received, and, in October 1959, the RO advised the 
veteran that the severance action was complete.  He was 
provided notice of his right to appeal to the Board, and he 
did not appeal. 

The veteran filed a claim seeking to re-establish service 
connection for hypertension in December 1984.  By letter 
dated March 1985, the RO informed the veteran of the finality 
of its previous decision, and requested that he submit new 
and material evidence in support of his claim.  The veteran 
was advised of his appellate rights at that time; he did not 
appeal.  

The present matter is on appeal to the Board of Veterans' 
Appeals (Board) from an October 1999 decision of the RO in 
Reno, Nevada, which determined that new and material evidence 
had not been submitted to warrant reopening a claim of 
entitlement to service connection for hypertension.  



FINDINGS OF FACT

1.  In a decision dated in March 1985, the RO determined that 
the veteran had not submitted new and material evidence to 
warrant reopening a previously finally denied claim of 
service connection for hypertension.  The RO properly 
notified the veteran of that decision, and he did not appeal.

2.  Since the March 1985 determination of the RO that new and 
material evidence to warrant reopening a claim of service 
connection for hypertension had not been submitted, the 
veteran has not submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for hypertension may not be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for hypertension.  It was determined by the RO in 
March 1985 that the veteran had not submitted new and 
material evidence to warrant reopening his claim of 
entitlement to service connection for hypertension.  The 
veteran did not appeal.  



Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for 
certain diseases, including hypertension, if manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  See also 
Veteran's Regulation No. 2(a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008 (1954).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§  20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  



Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

At the time of his entrance examination, the veteran's blood 
pressure was 126/92.  There is no evidence that he complained 
of, was diagnosed with, or treated for high blood pressure 
while in service.  The veteran's blood pressure was 150/90 at 
discharge.  

In April 1946 the RO granted the veteran's claim of 
entitlement to service connection for hypertension, and 
assigned a 10 percent disability rating.  

The veteran was afforded a VA examination in April 1947.  At 
that time his blood pressure readings were 132/85 and 118/80.  
The examiner specifically noted that there was no cardiac 
disease noted.  Accordingly, the RO assigned a non-
compensable evaluation.  

In December 1950 the veteran submitted private treatment 
reports, which indicated periodic evaluation of his blood 
pressure since 1948, when his blood pressure was noted as 
134/84.  According to the report, the veteran's blood 
pressure had been consistently elevated since November 1950, 
when it was noted as 156/106 and 164/106.  

The veteran was afforded another VA examination in December 
1950.  His blood pressure was 148/108 sitting, 148/110 
standing, and 170/110 lying down.  The examiner diagnosed the 
veteran with arterial hypertension.  In a rating decision 
dated January 1951, the RO increased the veteran's evaluation 
to 10 percent.  

Another VA examination was provided in December 1955.  At 
that time the veteran's blood pressure was 160/110 sitting, 
162/118 standing, and 158/108 lying down.  His diagnosis of 
arterial hypertension was continued.  In a January 1956 
rating decision the veteran's 10 percent disabling evaluation 
was continued.  

A letter from the veteran's private physician received by the 
RO in May 1957 indicated blood pressure readings of 190/130 
and 170/120.  A subsequent VA examination in June 1957 
revealed the veteran's blood pressure to be 162/120 sitting, 
176/120 standing, and 176/122 lying down.  The RO increased 
the veteran's disability rating to 20 percent in a decision 
dated July 1957.  

In November 1958, after a review of the veteran's claims 
file, the RO proposed to sever the veteran's service 
connection for hypertension, noting that the veteran was not 
actually shown, by medical evidence, to have hypertension 
until 1950.  The RO noted that the veteran's blood pressure 
had not been consistently high prior to that point.  The RO 
referred the proposed severance to the Director of the 
Compensation and Pension service for administrative review, 
and the Director concurred in the proposal, in an August 1959 
memorandum.  The veteran was notified of the proposal to 
sever service connection in a letter from the RO in September 
1959, and was afforded 60 days in which to submit any 
evidence in rebuttal.  He requested that the RO secure 
preservice records from his participation in the Civilian 
Conservation Corps (CCC).  The RO did so, and found that the 
CCC records were negative for findings pertinent to the claim 
for hypertension.  In October and November 1959, a rating 
decision effected the severance, and the veteran was notified 
of the action and of his appellate rights; he did not appeal.  

The veteran attempted to reopen his claim in 1977, when he 
submitted records of treatment in a private facility.  In an 
RO decision dated March 1985, it was determined that the 
veteran had not submitted new and material evidence to 
warrant reopening his claim of entitlement to service 
connection for hypertension.  The veteran was notified of the 
RO's decision and his appellate rights; again, he did not 
appeal.  

In July 1999 the veteran submitted another claim to reopen 
his claim of entitlement to service connection for 
hypertension.  By letter dated October 1999, the RO informed 
the veteran that his claim was not reopened, and that, in 
order to reopen his claim, he would have to submit new and 
material evidence to show that his hypertension was incurred 
in or aggravated by service, or was manifested within the 
one-year presumptive period after service.  The veteran 
submitted a notice of disagreement, copies of correspondence 
with the RO since 1947, and records of treatment from 
February to December 1990.  

In September 2000 the veteran appeared for a hearing before a 
regional Hearing Officer.  At that time the veteran testified 
that he did not suffer from hypertension prior to induction.  
He further testified that, in December 1945, during his exit 
examination, his blood pressure was high and the Army decided 
to hold him over until it went down.  According to the 
veteran, he stayed one extra day and, although his blood 
pressure was not normal, the Army discharged him.  He stated 
that he had been continuously treated for hypertension since 
that time.  

At his hearing, the veteran also submitted the statements of 
his wife and a buddy who was to be discharged the same day as 
the veteran.  Both statements indicated that the veteran was 
held by the Army one day due to his high blood pressure.  

Analysis

New and material evidence

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(f)).  Clearly, therefore, to whatever 
extent the new legislation has changed the approach to 
developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).

In 1985 the veteran's claim was denied because the RO 
determined that he had not submitted new and material 
evidence, which tended to show that his hypertension was 
incurred in service.  The March 1985 rating decision became 
final inasmuch as the veteran failed to file a timely notice 
of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (2000).

Since then, the appellant has submitted photocopies of 
correspondence between the veteran and the RO.  He has also 
submitted medical records of treatment from February to 
December 1990.  This evidence is duplicative of evidence of 
record prior to the RO's March 1985 decision.  See 
38 C.F.R. § 3.156(a).  

The veteran has also offered evidence in the form of lay 
statements and his oral testimony that his blood pressure was 
elevated at the time of discharge and that therefore, his 
discharge was delayed for one day.  Although such oral and 
written testimony is new, inasmuch as it was not previously 
associated with the file at the time of the March 1985 RO 
decision, it is not material to the veteran's claim because 
it does not add to the record any medical evidence addressing 
his assertion that his hypertension originated in service.

While the Board acknowledges that the veteran's blood 
pressure was occasionally elevated between 1945 and 1950, and 
accepts his testimony that his discharge was delayed due to a 
high blood pressure reading during his discharge examination, 
in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions concerning matters such as etiology of diseases, and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  The gist of the 
service connection issue in this case is not whether the 
veteran had one or more elevated blood pressure readings in 
service, but when he actually manifested the chronic disease 
of hypertension.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated, "Lay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  

In essence, the Board believes that the evidence submitted by 
the veteran in his attempt to reopen his claim of entitlement 
to service connection for hypertension is identical to 
evidence submitted prior to the March 1985 rating decision, 
in which the RO previously determined that the veteran had 
not submitted new and material evidence.  More specifically, 
the RO determined that the veteran had not submitted any 
evidence which tended to show that his hypertension was 
incurred in or aggravated by service, or manifested to the 
required degree within the postservice presumptive period.  
The bulk of this evidence is either cumulative of previously 
submitted evidence or does not bear directly and 
substantially upon the specific matter under consideration.

In view of the foregoing, the Board finds that such evidence 
is not so significant that it must be addressed in order to 
decide fairly the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted, and thus the claim remains denied.  See Evans v. 
Brown, 9 Vet. App. 273 (1996); see also Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

